Three actions were brought on causes arising out of a collision between appellant’s tractor-trailer and respondent Seaman’s automobile. The two actions in which appellant and Seaman were the sole parties were consolidated, and were tried together with the action by respondent Ann Magers against appellant. The appeal is from the judgment in the consolidated action, which dismissed appellant’s complaint and awarded money damages to Seaman; and from the judgment in the Magers action, which awarded money damages to Miss Magers; all upon a verdict rendered upon the trial. Judgments reversed on the law and the facts and new trial granted, with costs to abide the event. The verdict was against the weight of the credible evidence. *912Further, the ruling of the trial court, permitting the witness Dr. Overton to answer the hypothetical question as to whether the collision was a competent producing cause of Miss Magers’ injuries, was prejudicial error. The question was based on assumptions unsupported by evidence, that is, that certain teeth of Miss Magers were broken and that she remained unconscious or semiconscious for some hours. Carswell, Adel, Wenzel and Schmidt, JJ., concur; Nolan, P. J., concurs in result.